Citation Nr: 0924197	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  04-26 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to February 12, 
2002, for service connection for peripheral neuropathy of the 
right lower extremity.  

2.  Entitlement to an effective date prior to February 12, 
2002, for service connection for peripheral neuropathy of the 
left lower extremity.  

3.  Entitlement to an effective date prior to May 18, 2005, 
for service connection for carpal tunnel syndrome of the 
right upper extremity.  

4.  Entitlement to an effective date prior to May 18, 2005, 
for service connection for carpal tunnel syndrome of the left 
upper extremity.  

5.  Entitlement to an effective date prior to February 12, 
2002, for payment of special monthly compensation for loss of 
use of a creative organ.  

6.  Entitlement to service connection for bilateral hearing 
loss.  

7.  Entitlement to an initial rating greater than 50 percent 
for sleep apnea.  


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In April 2006, the Board issued a decision and the veteran 
appealed that decision to the Court of Appeals for Veterans 
Claims (Court) concerning the issues regarding service 
connection for bilateral hearing loss and an initial rating 
greater than 50 percent for sleep apnea.  Pursuant to a 
Motion for Remand, the Court vacated the Board's decision and 
remanded for further action by the Board.  In August 2007, 
the Board remanded the case for additional development of the 
evidence.  

While the above appeal was pending at the Board and before 
the Court, and following the Board's August 2007 remand, the 
RO considered several additional claims by the Veteran.  He 
has subsequently perfected appeals regarding the other issues 
listed above and those appeals are also properly before the 
Board.  

The Board observes that a rating decision in March 2005 
denied an increased rating for the Veteran's diabetes 
mellitus with erectile dysfunction.  He filed a notice of 
disagreement with that determination and the RO issued a 
statement of the case in September 2005.  However, the record 
does not reflect that the Veteran filed a timely substantive 
appeal regarding that issue, and the RO has not certified 
that issue for appellate consideration.  Subsequently, a 
rating decision in March 2007 again denied an increased 
rating for diabetes mellitus with erectile dysfunction.  The 
Veteran was notified of that determination and did not file a 
notice of disagreement within one year of that notice.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.302 (2008).  

The Board also observes that a rating decision in December 
2005 determined that new and material evidence had not been 
presented to reopen the Veteran's claim for service 
connection for hypertension as secondary to service-connected 
diabetes mellitus.  The Veteran appealed that determination 
and the RO issued a statement of the case as to that issue, 
and others, in May 2006.  However, on the VA Form 9 that was 
received in May 2006, the Veteran specifically limited his 
appeal to those other issues, omitting the issue relating to 
service connection for hypertension.  No other communication 
that can be construed as a substantive appeal regarding that 
issue was received from the Veteran within one year of the 
notice of the December 2005 rating decision.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 19.32, 20.200, 
20.202, 20.302 (2008).  

Therefore, the Board finds that the issues concerning an 
increased rating for diabetes mellitus with erectile 
dysfunction and whether new and material evidence has been 
presented to reopen a claim for service connection for 
hypertension are not now before the Board on appeal.  

Finally, in February 2009, after the case was transferred to 
the Board, the Veteran submitted to the Board additional 
medical evidence concerning the issue relating to service 
connection for bilateral hearing loss.  This evidence was 
timely received, but the Veteran did not include a waiver of 
initial consideration of that evidence by the agency of 
original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) 
(2008).  In May 2009, the Board wrote the Veteran to provide 
him an opportunity to submit a signed waiver concerning the 
additional evidence.  However, the Veteran responded in June 
2009, declining such a waiver and indicating that he wanted 
that issue remanded to the AOJ.  Accordingly, the issue 
concerning service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  A rating decision in September 2003 established service 
connection for peripheral neuropathy of the right lower 
extremity and assigned a 10 percent rating, effective from 
February 12, 2002.  

2.  In January 2005, the Veteran submitted a statement that 
was construed as claiming an earlier effective date for 
service connection for peripheral neuropathy of the right 
lower extremity.  

3.  A rating decision in September 2003 established service 
connection for peripheral neuropathy of the left lower 
extremity and assigned a 10 percent rating, effective from 
February 12, 2002.  

4.  In January 2005, the Veteran submitted a statement that 
was construed as claiming an earlier effective date for 
service connection for peripheral neuropathy of the left 
lower extremity.  

5.  Carpal tunnel syndrome of each upper extremity is first 
shown by the medical evidence on May 18, 2005.  

6.  Service connection for carpal tunnel syndrome of the 
right upper extremity has been established, effective from 
May 18, 2005.  

7.  Service connection for carpal tunnel syndrome of the left 
upper extremity has been established, effective from May 18, 
2005.  

8.  Service connection for diabetes mellitus with erectile 
dysfunction has been established, effective from February 12, 
2002.  

9.  Special monthly compensation for loss of use of a 
creative organ has been awarded, effective from February 12, 
2002.  

10.  The Veteran's sleep apnea has required use of a 
continuous positive airway pressure (CPAP) machine throughout 
the appeal period.  There is no evidence that the disability 
has ever produced chronic respiratory failure or cor 
pulmonale, or has ever necessitated a tracheostomy.  


CONCLUSIONS OF LAW

1.  There is no legal entitlement to an effective date prior 
to February 12, 2002, for service connection for peripheral 
neuropathy of the right lower extremity.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2008); Rudd v. 
Nicholson, 20 Vet. App. 296, 299 (2006).  

2.  There is no legal entitlement to an effective date prior 
to February 12, 2002, for service connection for peripheral 
neuropathy of the left lower extremity.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2008); Rudd v. 
Nicholson, 20 Vet. App. 296, 299 (2006).  

3.  The criteria are not met for an effective date prior to 
May 18, 2005, for service connection for carpal tunnel 
syndrome of the right upper extremity.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2008).  

4.  The criteria are not met for an effective date prior to 
May 18, 2005, for service connection for carpal tunnel 
syndrome of the left upper extremity.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2008).  

5.  The criteria are not met for an effective date prior to 
February 12, 2002, for payment of special monthly 
compensation for loss of use of a creative organ.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2008).  

6.  The criteria are not met for an initial rating greater 
than 50 percent for sleep apnea.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.10, and 4.97, Code 
6847 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

A.  Earlier effective dates

The record shows that a rating decision in September 2003 
granted service connection for peripheral neuropathy of both 
lower extremities, effective from February 12, 2002.  The 
Veteran was notified of that decision and did not file a 
notice of disagreement within the allowed one-year period.  
Accordingly, that decision became final.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 19.32, 20.200, 
20.201, 20.202, 20.302 (2008).  

In September 2005, the Veteran wrote the RO that his health 
condition was not improving.  The RO construed that statement 
as a claim for increased ratings for his service-connected 
disabilities.  A rating decision in December 2005 granted 
service connection for carpal tunnel syndrome of both upper 
extremities, effective from May 25, 2005, granted entitlement 
to special monthly compensation based on loss of use of a 
creative organ effective from April 18, 2005, and denied 
increased ratings for peripheral neuropathy.  In January 
2006, the Veteran wrote, disagreeing with the effective date 
for payment of compensation for erectile dysfunction, carpal 
tunnel syndrome, and peripheral neuropathy.  

In addition to constituting a notice of disagreement 
regarding the effective dates that had been assigned for 
service connection for carpal tunnel syndrome and for special 
monthly compensation, the RO construed the January 2006 
letter as a claim for an earlier effective date for service 
connection for bilateral peripheral neuropathy of the lower 
extremities.  A rating decision in March 2007 denied earlier 
effective dates for service connection for bilateral 
peripheral neuropathy and the Veteran also appealed those 
issues.  

Turning first to the claims regarding peripheral neuropathy 
of the lower extremities, the Board finds that they do not 
provide a basis upon which to award earlier effective dates.  
The September 2003 rating decision that granted service 
connection for peripheral neuropathy of the lower extremities 
became final when the Veteran did not submit a notice of 
disagreement with the assigned effective date within one 
year.  

Once a decision assigning an effective date has become final, 
as is the case here, a claimant may not properly file, and VA 
has no authority to adjudicate, a freestanding earlier 
effective date claim in an attempt to overcome the finality 
of an unappealed RO decision.  See Rudd v. Nicholson, 20 Vet. 
App. 296, 299 (2006).  To allow such claims would vitiate the 
rule of finality.  

Although there are exceptions to the rule of finality and 
application of res judicata within the VA adjudication 
system, a new and distinct claim for an earlier effective 
date is not one of the recognized statutory exceptions to 
finality.  See Rudd, 20 Vet. App. at 300; see also DiCarlo v. 
Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the 
types of collateral attack authorized to challenge a final 
decision by the Secretary).  

While the Board expresses no opinion as to the eventual 
success of such a claim, the proper way to seek an earlier 
effective date is to assert that the final September 2003 
rating decision that granted service connection and assigned 
the effective dates contained clear and unmistakable error 
(CUE).  

In this case, none of the Veteran's statements contains 
specific allegations of error of fact or law in the September 
2003 rating decision, as required to allege CUE.  38 C.F.R. 
§ 3.105(a); see also Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc).  

In summary, under the undisputed facts of this case, there is 
no legal entitlement to an effective date earlier than 
February 12, 2002, for service connection for peripheral 
neuropathy of the lower extremities.  Based on the procedural 
history of this case, the Board has no alternative but to 
dismiss the appeal as to these issues without prejudice to 
the Veteran's filing of a CUE claim.   See also Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, 
the claim must be denied due to an absence of legal 
entitlement).  


Next, the Board turns to the claims concerning carpal tunnel 
syndrome.  A December 2005 rating decision granted service 
connection for bilateral carpal tunnel syndrome, effective 
from May 25, 2005.  The Veteran contends that the effective 
date should be on or before April 2003, when he first 
expressed complaints of complications of his diabetes.  

The law provides that the effective date for a grant of 
service connection shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).  

The Board is unable to identify any document submitted by the 
Veteran that can reasonably be construed as claiming service 
connection for carpal tunnel syndrome.  Nevertheless, as set 
forth above, the effective date for an award of service 
connection can never be earlier than the date entitlement 
arose.  Although the Veteran contends that he complained of 
relevant symptoms of carpal tunnel syndrome much earlier, the 
treatment records do not support that assertion.  The report 
of a VA neurological examination in August 2003 specifically 
noted that he appeared to have normal sensation of the upper 
extremities.  The report of a January 2005 VA compensation 
examination to evaluate the Veteran's diabetes discussed the 
peripheral neuropathy in his legs and feet, but made no 
mention of symptoms in his arms or hands.  

Finally, on May 18, 2005, the Veteran underwent 
electromyography (EMG) and nerve conduction studies (NCS) to 
evaluate possible peripheral neuropathy.  The examiner noted 
the Veteran's complaint of intermittent numbness in both 
hands.  On examination, there was evidence of moderately 
severe bilateral carpal tunnel syndrome.  The record also 
contains an identical report by the same examiner dated May 
25, 2005.  Thus, it is unclear on which of those dates the 
examination was actually conducted.  Subsequently, another 
physician examined the Veteran in September 2005 and opined 
that his bilateral carpal tunnel syndrome should be 
considered a complication of his service-connected diabetes 
mellitus.  

Despite the Veteran's contentions as to when he first 
complained of symptoms related to carpal tunnel syndrome, the 
earliest evidence in the treatment records of such complaints 
and of clinical findings indicative of the condition is the 
report of the EMG/NCS in May 2005.  Accordingly, the Board 
finds that entitlement to service connection for bilateral 
carpal tunnel syndrome first arose when the condition was 
first noted - at the time of the May 2005 neurological 
evaluation.  The RO initially identified the May 25, 2005, 
document and assigned that date as the effective date for 
service connection.  Subsequently, however, the statement of 
the case in May 2006 revised the effective date for service 
connection for carpal tunnel syndrome of each upper extremity 
to May 18, 2005.  

Thus, the current effective date for service connection for 
carpal tunnel syndrome of each upper extremity, May 18, 2005, 
reflects the earliest notation that carpal tunnel syndrome 
was present.  Accordingly, the regulations prohibit 
assignment of an earlier effective date, since that is the 
date entitlement arose.  38 C.F.R. § 3.400(b)(2).  

Finally, the Board observes that the December 2005 rating 
decision first established the Veteran's entitlement to 
special monthly compensation for loss of use of a creative 
organ as due to his service-connected diabetes mellitus, 
effective from April 18, 2005.  The Veteran appealed the 
effective date that was assigned.  Subsequently, the May 2006 
statement of the case granted an earlier effective date, from 
February 12, 2002.  The Board observes that February 12, 
2002, is the effective date for the award of service 
connection for diabetes mellitus.  

A rating based on service-connected disability cannot be 
assigned prior to the effective date for service connection 
for the disability.  In this case, the Veteran did not appeal 
the effective date for service connection for diabetes 
mellitus with erectile dysfunction.  Therefore, the earliest 
effective date that can be assigned for special monthly 
compensation for loss of use of a creative organ as due to 
his service-connected diabetes mellitus is February 12, 2002.  
Because that date is the effective date that has already been 
assigned, no earlier date may be assigned.  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
Veteran's claim for an earlier effective date for special 
monthly compensation for loss of use of a creative organ as 
due to his service-connected diabetes mellitus is denied.  

B.  Greater initial rating for sleep apnea

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board notes that 
the current appeal arose from the rating assigned following 
the initial grant of service connection for residuals of the 
veteran's sleep apnea.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) noted the distinction between a claim for an 
increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
service connection.  The Board will evaluate the level of 
impairment due to the disability throughout the entire 
period, considering the possibility of staged ratings, as 
provided by the Court in Fenderson.  

The Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

The record shows that a 50 percent rating for the Veteran's 
sleep apnea has been in effect since February 12, 2002, the 
date service connection was established for the disability.  
The next higher schedular rating, 100 percent, requires 
evidence of chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, or requires tracheostomy.  Code 
6847.  

The private medical records show that the Veteran has been 
treated for sleep apnea since 1998 and that the treatment has 
included use of a CPAP machine since at least 2002.  None of 
those records, however, and none of the VA treatment records 
through April 2007, reflect any evidence of chronic 
respiratory failure or cor pulmonale, nor do they indicate 
that the disability has ever required tracheostomy.  

Further, a VA compensation examiner in December 2004, as well 
as some of the treating physicians, indicated that the 
Veteran had obtained good results with his use of the CPAP 
machine.  Moreover, a VA compensation examiner in July 2008 
stated that use of the CPAP machine caused him to be less 
sleepy during the day, and noted that he worked as a truck 
driver during the daytime and was able to perform that job 
satisfactorily.  

In the absence of any evidence of chronic respiratory failure 
with carbon dioxide retention or cor pulmonale at any time 
during the appeal period, or any indication that the 
disability has ever necessitated a tracheostomy, the Board 
finds that the criteria are not met for a 100 percent rating 
under Code 6847.  

The Board has also considered 38 C.F.R. § 3.321(b)(1).  In 
this case, however, the record does not reflect that the 
Veteran's service-connected sleep apnea has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, produced significant interference 
with his daily activities, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  In the absence 
of such factors, the Board finds that the requirements for 
referral of the case for evaluation for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  

For all the foregoing reasons, the claim for an initial 
rating greater than 50 percent for sleep apnea must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

Although the veteran was notified generally concerning what 
needed to be shown to support a higher disability evaluation, 
he was not given the specific notice required by Vazquez-
Flores prior to the denial of his claim for a higher rating 
for his sleep apnea.  Nonetheless, both the rating decision 
and the statement of the case and supplements thereto that 
discussed the assignment of higher disability evaluations 
specifically informed him of the rating criteria that would 
be applied, and he had an opportunity to supply information 
or evidence concerning the severity of the disabilities at 
issue and the effect such worsening has on his employment and 
daily life.  Moreover, by a letter in June 2008, the RO 
provided the Veteran with notice that met the requirements of 
Vazquez-Flores.  Thus, the Board concludes that the Veteran, 
in this instance, was not prejudiced by the lack of specific 
notice required by Vazquez-Flores prior to adverse decision 
that is the subject of this appeal.  

Regarding the other issues, VA satisfied its duty to notify 
by means of July 2003 and September 2004 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters informed him of what evidence was required to 
substantiate his claims, and of his and VA's respective 
duties for obtaining evidence.  

The required notice was provided before the adverse decision 
as to each issue.  Although the Veteran has the right to 
content-complying notice and proper subsequent VA process, he 
has received that notice.  Moreover, he has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  Also, in 
January 2007, the RO notified the Veteran of the information 
and evidence necessary to establish the downstream elements 
of a rating and the effective date for a rating, as required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims and appeal.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded several VA compensation 
examinations, and VA and private treatment records covering 
the entire period of the appeal have been received.  No 
further development action is necessary.  


ORDER

An effective date prior to February 12, 2002, for service 
connection for peripheral neuropathy of the right lower 
extremity is denied.  

An effective date prior to February 12, 2002, for service 
connection for peripheral neuropathy of the left lower 
extremity is denied.  

An effective date prior to May 18, 2005, for service 
connection for carpal tunnel syndrome of the right upper 
extremity is denied.  

An effective date prior to May 18, 2005, for service 
connection for carpal tunnel syndrome of the left upper 
extremity is denied.  

An effective date prior to February 12, 2002, for payment of 
special monthly compensation for loss of use of a creative 
organ is denied.  

An initial rating greater than 50 percent for sleep apnea is 
denied.  


REMAND

Because the Veteran declined waiver of initial consideration 
by the AOJ of the evidence he submitted to the Board in 
February 2009 concerning service connection for bilateral 
hearing loss, that issue must be remanded for such 
consideration and readjudication of the issue.  38 C.F.R. 
§ 20.1304(c) (2008).  

Accordingly, the case is REMANDED for the following action:

Again consider the Veteran's claim for 
service connection for bilateral hearing 
loss on the basis of all of the evidence 
of record, including the private medical 
evidence that was received at the Board 
in February 2009.  If the claim is not 
granted to the Veteran's satisfaction, 
provide him and his representative, if 
any, with a supplemental statement of the 
case (SSOC) and give them an opportunity 
to respond before returning the case to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


